Per Curiam.
The certiorari in this case was allowed to review an order made by an acting judge of the Court of Common Pleas of Hudson county, setting aside a verdict of a jury, tried in that court, as excessive. The suit was brought to recover damages for an alleged wrongful declaring a chattel mortgage in default and for attempting to foreclose the mortgage. The case was tried on October 25th, 1923. The verdict was for the plaintiff for $2,250. The rule to show cause was allowed October 31st, 1923, returnable November 28th, 1923. The rule for the new trial was not argued until April 29tli, 1924. The rule was' continued and kept alive, the court said, by consent of counsel. Tt was decided on May 7th, 1924, when a new trial was ordered, and the rule made absolute.
We are confronted at the outset in the consideration of this case with the question of jurisdiction. What was said by the Court of Errors and Appeals, in reference to a certiorari issued to the Circuit Court, is pertinent and decisive of (his case. The Circuit Court is, so is the Court of Common Pleas, a constitutional court of record, having general jurisdiction over common law actions inter partes, and proceedings therein according to the course of the common law. As such, its orders are reviewable, not by certiorari, but by writ of error, and only after filial judgment. Taylor Provision Co. v. Adams Express Co., 72 N. J. L. 220. In that case, it was also said, the writ of certiorari should not have been allowed, and after allowance should have been dismissed. So, an application for setting aside a verdict and awarding a new trial is always addressed to the judicial discretion of a court, and error cannot be urged against such exercise of that discretion. Furman v. Applegate, 23 Id. 33. The office *1000of the writ of certiorari in this class'of cases is in the nature of that of a writ of error. Therefore, its allowance is governed by similar principles. Hoxey v. City of Paterson, 39 Id. 493. This also disposes of the alleged irregularities in the prosecution of the rule between the date of its return, November 38th, 1933, and the date of the argument, on April 39th, 1934. The result is, the certiorari allowed in this case is dismissed.